Cournt of Claims jurisdiction; refund of customs duties.— Plaintiff alleges that it protested payment of increased customs duties on cognac, and was denied a refund. Plaintiff seeks to recover the amount of said increased duties. This case came before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, without oral argument, the court concluded that on the basis of 28 U.S.C. § 1582, 19 U.S.C. §§ 1514 and 1515, and the decision in Kocher v. Fowler, 397 F. 2d 641 (D.C. Cir. 1967), cert denied, 391 U.S. 920 (1968), this court lacks jurisdiction of plaintiff’s alleged claim. On October 19,1973, by order, the court granted defendant’s motion and dismissed the petition.